ACCEPTED
                                                                              12-15-00121-CV
                                                                 TWELFTH COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                         7/7/2015 12:50:12 PM
                                                                                CATHY LUSK
                                                                                       CLERK

                      No. 12-15-00121-CV
__________________________________________________________________
                                                         FILED IN
                     IN THE COURT OF APPEALS      12th COURT   OF APPEALS
                                                       TYLER, TEXAS
               FOR THE TWELFTH DISTRICT OF TEXAS
                                                  7/7/2015 12:50:12 PM
                           TYLER, TEXAS
                                                       CATHY S. LUSK
__________________________________________________________________
                                                           Clerk


          GARRY L. ROLLINS AND CARLA D. ROLLINS,
                         Appellants

                                    V.

                      TEXAS COLLEGE AND
        MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL,"
                             Appellees
__________________________________________________________________

                     Appeal from Cause No. 13-3353-A
              In the 7th District Court of Smith County, Texas
__________________________________________________________________

               APPELLANTS’ UNOPPOSED MOTION
                TO CORRECT CLERK’S RECORD
_____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

     Appellants, Gary L. Rollins and Carla Rollins request that this

Court issue a letter directing the trial court clerk to correct the

clerk’s record and to re-file the record in proper format and would

shows as follows:

     Appellees are Texas College and MPF Investments, LLC d/b/a

“A-1 Rent All."
1.   OMITTED ITEMS

     Texas Rule of Appellate Procedure 34.5(c)(1) provides:

          (c) Supplementation.
           (1) If a relevant item has been omitted from the clerk's
     record, the trial court, the appellate court, or any party may by
     letter direct the trial court clerk to prepare, certify, and file in
     the appellate court a supplement containing the omitted item.

Tex. R. App. P. 34.5(c)(1).    The parties have all previously made

letter requests per this rule to the trial court clerk to ensure the

record is complete.




2.   DEFECTS IN THE RECORD

     Texas Rule of Appellate Procedure 34.5 (d) provides:

     (d) Defects or Inaccuracies. If the clerk's record is defective or
     inaccurate, the appellate clerk must inform the trial court
     clerk of the defect or inaccuracy and instruct the clerk to
     make the correction.
Tex. R. App. P. 34.5(d).

     In preparing their brief, Appellants’ have determined that the

vast majority of the items included in the current clerk’s record are

not text-searchable, and not bookmarked at the first page. Because

of the way they the documents are formatted, an OCR attempt at

our end failed.    This format is required by the Texas Supreme
Court’s Order Directing the form of the Appellate Record, Rule 1.2

that reads:

          1.2. Filing an Electronic Clerk's Record.
          Unless the clerk receives permission from the appellate
     court to file the record in paper form, the clerk must file the
     record electronically. When filing a clerk's record in electronic
     form, the trial court clerk must:
         (a) file each computer file in text-searchable Portable
     Document Format (PDF);
          (b) create electronic bookmarks to mark the first page of
     each document in the clerk's record; ….


Tex. R. App. P. Appendix C.

     Below is an exemplar of how the bookmarks (on the left in

grey) are supposed to appear.     This exemplar was taken from a

clerk training video provided on this Court’s website:
The exemplar clearly shows each document bookmarked with a

separate descriptive title.

     Below is a view of the clerk’s record vol. 1 in this case:




By looking at the left, one can clearly see that the entire volume is

marked with only one book mark, when in fact, the volume contains

many separate documents.       This is evidenced by the clerk’s own

index for volume 1 shown below:
     Appellant requests this Court to order the trial court clerk to

bookmark the individual documents. Because each party is

required to furnish a bookmarked Appendix with its brief, this will

eliminate inconsistencies in the appendices of the parties, and

eliminate undue burden of document conversion on the part of the

Appellants.

     Furthermore, although Appellant is unable to represent the

problem graphically, the documents contained in the record are not

text-searchable   as   required   by   the   Supreme   Court’s   order.

Appellants request this Court to order the trial court clerk to file the
record (to the extent feasible) in text-searchable format. Again, this

will reduce the burden on the Appellants and Appellees when

creating their appendices for this Court, which must be text-

searchable as well.   This Courts website has a video which can be

of great use by the clerk in learning how to make the record comply

with the Supreme Court’s order:

     http://www.txcourts.gov/12thcoa/practice-before-the-

     court/electronic-filing/clerks-and-court-reporters.aspx

It is suggested that this Court direct the clerk to comply with the

video in preparing the record.

     WHEREFORE, Appellants pray that this Court direct the trial

court clerk by order to refile the original record and the

supplemental record with the requisite bookmarks in a text-

searchable format as required by the Texas Supreme Court.
Respectfully submitted,

/s/ Ernesto D. Sigmon

Ernesto D. Sigmon
State Bar No. 24010397
LAW OFFICES OF ERNESTO D. SIGMON
SIGMON LAW, PLLC
416 West Saulnier Street
Houston, Texas 77019
214/395-1546 (Telephone)
713/485-6056 (Facsimile)
esigmon@esigmon.com

ATTORNEY FOR APPELLANTS,
GARRY L. ROLLINS AND CARLA D.
ROLLINS
                CERTIFICATE OF CONFERENCE

     I certify that I conferred with lead appellate counsel for Texas

College and MPF Investments, LLC by e-mail on July 7th, 2015.

Greg Smith (counsel for Texas College) is unopposed to the motion.

Levon Hovnatanian (counsel for MPF) is unopposed to the motion.



                          /s/ Ernesto D. Sigmon

                          Ernesto D. Sigmon
                          State Bar No. 24010397
                          LAW OFFICES OF ERNESTO D. SIGMON
                          SIGMON LAW, PLLC
                          416 West Saulnier Street
                          Houston, Texas 77019
                          214/395-1546 (Telephone)
                          713/485-6056 (Facsimile)
                          esigmon@esigmon.com

                          ATTORNEY FOR APPELLANTS,
                          GARRY L. ROLLINS AND CARLA D.
                          ROLLINS
                   CERTIFICATE OF SERVICE
     I certify that on July 7, 2015, I served a copy of Appellants’

Unopposed Motion to Correct Clerk’s Record on the parties listed

below by electronic service and that the electronic transmission was

reported as complete. My e-mail address is esigmon@esigmon.com.


                          /s/ Ernesto D. Sigmon

                          Ernesto D. Sigmon
                          State Bar No. 24010397
                          LAW OFFICES OF ERNESTO D. SIGMON
                          WALKER SIGMON LAW
                          416 West Saulnier Street
                          Houston, Texas 77019
                          214/395-1546 (Telephone)
                          713/485-6056 (Facsimile)
                          esigmon@esigmon.com

                          ATTORNEY FOR APPELLANTS,
                          GARRY L. ROLLINS AND CARLA D.
                          ROLLINS




Greg Smith
Texas Bar No. 18600600
Nolan D. Smith
Texas Bar No. 24075632
RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 500
Tyler, Texas 75702
Telephone: 903-597-3301
Facsimile: 903-597-2413
Mr. Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
Fax: 903.595.0191

Levon G. Hovnatanian
Texas Bar No. 10059825
hovnatanian@mdjwlaw.com
lonergan@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Todd M. Lonergan
Texas Bar No. 12513700
lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Ryan K. Geddie
Texas Bar No. 24055541
geddie@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile